DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:
Regarding claim 7, please add “:” after “at least one of”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a program” is not one of the four patentable categories. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama (US20090123007).
Regarding claim 1, Katayama teaches an audio processing device (abstract, virtual sound source localization apparatus), comprising:
a trans-aural processing unit configured to perform trans-aural processing with respect to a predetermined audio signal (abstract, Fig. 1, localization apparatus configured to output sounds such that it is centered around a listener’s position with a predetermined angle based on said listening’s position); and
a correction processing unit configured to perform correction processing in accordance with a change in a listening position with respect to the audio signal having been subjected to the trans-aural processing (¶66, various adjustments are made to the audio signal with respect to a listener’s position in order to localize the output based on the listener’s position).
Regarding claim 2, Katayama teaches wherein
the change in the listening position is a deviation between an angle formed by at least three points having, as vertices, positions of two speaker apparatuses and the listening position and a predetermined angle (Figs. 2A, 2E, a triangle is formed with two vertices at the two speaker locations and the third vertex at listening position; Fig. 2A shows a default listening position with a default angle (e.g. predetermined angle) formed between the default listening position and the two speakers; Fig. 2E 
Regarding claim 3, Katayama teaches wherein
the predetermined angle is an angle set in advance (abstract, Fig. 2A, the default listening position can be set beforehand [see ¶62 for storing information in memory]).
Regarding claim 4, Katayama teaches wherein
the correction processing unit is configured to perform processing for virtually rearranging positions of two real speaker apparatuses to positions of two virtual speaker apparatuses such that an angle formed by the positions of the virtual speaker apparatuses and the listening position matches the predetermined angle (¶83, Fig. 2G, virtual speakers are used such that the localized output appears to be the same for the listener when the listener is at the default listening position [e.g. Fig. 2A positioning]).
Regarding claim 5, Katayama teaches wherein
the correction processing unit is constituted by a filter (¶39, localization filters and filter coefficients), and
the correction processing unit is configured to perform correction processing using a filter coefficient that corrects an angle at which the deviation has occurred to the predetermined angle (¶39, 67, correction coefficients are used to perform correction on the localized audio signals [see also Fig. 2A and 2G]).
Regarding claim 6, Katayama teaches wherein
the listening position is set at a predetermined position on an axis that passes a center point between the two real speaker apparatuses (Fig. 2A, 2G, abstract, when setting the default listening position beforehand, the localized output is determined based on a center of the loudspeakers).
Regarding claim 7, Katayama teaches performing at least one of processing for making arrival times at which audio signals respectively reproduced from the two real speaker apparatuses reach the listening position approximately equal and processing for making levels of audio signals respectively reproduced from the two real speaker apparatuses approximately equal (abstract, sound delay correctors are used to adjust an output arrival at the user’s listening position; ¶12, a volume adjustment can also be made such that the output volume is the same at a listening position).
Regarding claim 9, Katayama teaches comprising
a real speaker apparatus configured to reproduce an audio signal having been subjected to correction processing by the correction processing unit (Fig. 2G, ¶83, real speakers are used to reproduce the corrected audio signals).
Regarding claim 10, Katayama teaches configured such that settings related to the correction processing are to be made by a user (¶62-64, 76, user sets a default listening position by inputting information regarding distance D and distance H; user can adjust the balance settings such that the sound image is localized according to the user’s listening position).
Regarding claim 11, it is rejected similarly as claim 1. The method is found in Katayama (¶66, 76, system operating steps as well as user operating steps for correcting an input based on the listening position).
Regarding claim 12, it is rejected similarly as claim 1. The program is found in Katayama (¶63, programs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US20090123007) in view of Kim (US20070154019).
Regarding claim 8, Katayama fails to explicitly teach comprising
a sensor unit configured to detect the listening position.
Kim teaches comprising
a sensor unit configured to detect the listening position (Fig. 4, ¶59, position recognition system comprising a sensor for recognizing a listener’s position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of determining a listener’s position using a well-known sensor (as taught by Kim) to the sound source localization apparatus (as taught by Katayama). The rationale to do so is to apply a known technique to a known apparatus to achieve the result of automatically recognizing a listener’s position and to adjust the soundfield to better reproduce localized audio output based on the listener’s current position (Kim, ¶58-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651